DETAILED ACTION


IDS Statement 


Foreign patent documents and non-patent literature documents cited within the IDS filed June 14, 2019 had been considered; copy of each references had been filed on record within the parent application 15/390,013.   

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “…modifying execution of the first time-parameterized path based on the determined difference” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown the type of 
 Claims 2-17 are also rejected based on their dependency of the defected parent claim(s).

Claim 9 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… after receiving the communication signal, sending, by the first robotic device to a third robotic device, a subsequent communication signal indicating the second rate of progress of the second robotic device” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown whether the subsequent communication signal indicating the second rate of progress of the second robotic device is sent to (i) the third robot device, (ii) the first 

Claim 18 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “…modify execution of the first time-parameterized path based on the determined difference” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown the type of modification to be performed with respect to the first time-parameterized path and what type of data is obtained from the determined difference. Furthermore, it is also unknown what is the given result from modifying execution of the first time-parameterized path; for instance: (i) for a robot to reach a destination on a predetermined time, (ii) for a robot to take a particular path to a destination, (iii) for a robot to avoid collision with an object or other robot(s), or (iv) others. Appropriate correction and/or clarification is required. 
 Claim 19 is also rejected based on their dependency of the defected parent claim(s).

Claim 20 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “…modify execution of the first time-parameterized path based on the determined difference” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown the type of modification to be performed with respect to the first time-parameterized path and what type of data is obtained from the determined difference. Furthermore, it is also unknown what is the given result from modifying execution of the first time-parameterized path; for instance: (i) for a robot to reach a destination on a predetermined time, (ii) for a robot to take a particular path to a destination, (iii) for a robot to avoid collision with an object or other robot(s), or (iv) others. Appropriate correction and/or clarification is required. 

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for modifying execution of a first time-parameterized path based on a determined difference because usage of the method claim from patent ’657 would cover the instant claimed method for modifying execution of a first time-parameterized path.   

 Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for modifying execution of a first time-parameterized path, wherein a communication signal indicating the second rate of progress of the second robotic device path is received from the second robotic device because usage of the method claim from patent ’657 would cover the instant claimed method.   

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10 and 1 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for modifying execution of a first time-parameterized path, wherein after receiving the communication signal, sending,  by the first robotic device to a third robotic device, a subsequent communication signal indicating the second rate of progress of the second robotic device because usage of the method claim from patent ’657 would cover the instant claimed method.   

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 1 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for modifying execution of a first time-parameterized path, wherein modifying execution of the first time-parameterized path based on the determination that the difference between the first rate of progress and the second rate of progress is greater than the threshold temporal padding because usage of the method claim from patent ’657 would cover the instant claimed method.   

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 1 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for modifying execution of a first time-parameterized path, wherein subsequent to modifying execution of the first time-parameterized path, (i) determining a modified rate of progress of the first robotic device and (ii) transmitting, by the first robotic device to the third robotic device, a communication signal indicating the modified rate of progress because usage of the method claim from patent ’657 would cover the instant claimed method.   

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed system to modify execution of a first time-parameterized path based on a determined difference because usage of the system claim from patent ’657 would cover the instant claimed system to modify execution of a first time-parameterized path.   

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,363,657 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed non-transitory, computer-readable medium having instructions stored thereon that when executed, cause performance of a set of acts to modify execution of a first time-parameterized path based on a determined difference because usage of the non-transitory, computer readable medium, claim from patent ’657 would cover the instant claimed non-transitory, computer-readable medium, to modify execution of a first time-parameterized path.   

 Conclusion


This application is a continuation application of U.S. application no. 15/390,013 filed on December 23, 2016, now U.S. Patent 10,363,657 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664